                                                                                                    
EXHIBIT 10.1
 


EMPLOYMENT AGREEMENT




This Employment Agreement ("Agreement"), made as of February     , 2013 by and
between Minerals Technologies Inc., 622 Third Avenue, New York, New York
 10017-6707, a Delaware Corporation (hereinafter referred to as "Employer"), and
Robert S. Wetherbee (hereinafter referred to as "Executive").


WHEREAS, in furtherance of Employer's commitment to the continued success of its
businesses, and in recognition of the valuable contributions to be made by
Executive, Employer has agreed to employ Executive for a period commencing on
March 11, 2013 ("Commencement Date") and terminating on the expiration of the
"Term" as hereinafter defined, subject to certain terms and conditions as
hereinafter set forth, and Executive has indicated his willingness to accept
such employment;


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree as follows:


1.            (a)            The employment of Executive by Employer will
commence on the Commencement Date and, unless terminated on an earlier date in
the manner hereinafter provided, shall terminate on the  expiration of the Term.
 For purposes of this Agreement, "Term" shall mean a period beginning on the
Commencement Date and ending on September 30, 2014 subject to any extensions
thereof as provided herein.  On the first day of each month occurring after the
Commencement Date, the Term shall automatically be extended for an additional
month, but not beyond Executive's sixty-fifth birthday, unless, prior to any
such first day of a month, the Employer or Executive shall have given written
notice to the other party not to extend the Term.  Nothing in this Section shall
limit the right of the Employer or Executive to terminate Executive's employment
hereunder pursuant to the terms and conditions set forth in Section 7.  The
Employer and Executive agree that neither such notice not to extend the Term by
the Employer nor failure of this Agreement to be extended beyond Executive's
sixty-fifth birthday shall be considered as a termination of Executive other
than for Cause (as defined below) pursuant to Section 7(a) and shall not
constitute Good Reason for Executive to terminate his employment hereunder
pursuant to Section 7(c)(ii).


(b)              During the Term, Executive will be employed by Employer as
President & Chief Executive Officer of Employer at an annual salary of not less
than $700.000.00 ("Base Salary") and will participate in all benefit plans and
other fringe benefits available to similarly situated executives in accordance
with their respective terms.  The Board of Directors of Employer will review
Executive's salary on an annual basis in accordance with Employer's policies, to
determine appropriate increases, if any.  In addition to salary, Executive will
receive bonus payments as determined from time to time by Employer's Board of
Directors or the Compensation and Nominating Committee thereof.  Any such
payment with respect to a calendar year will be made in the first quarter of the
following year but shall be deemed earned and due and owing  if Executive is
employed on December 31 of the applicable calendar year, regardless of his
status as of the payment date.


2.            It is contemplated that, in connection with his employment
hereunder, Executive may be required to incur reasonable and necessary travel,
business entertainment and other business expenses.  Employer agrees to
reimburse Executive for all reasonable and necessary travel, business
entertainment, and other business expenses incurred or expended by him incident
to the performance of his duties hereunder, upon submission by Executive to
Employer of vouchers or expense statements satisfactorily evidencing such
expenses.


3.            During the Term, Employer will provide retirement, employee
benefits and fringe benefit plans to Executive no less favorable than those made
available to Employer's executive employees generally, to the extent that
Executive qualifies under the eligibility provisions of such plans.  Executive
shall be entitled to a period of paid vacation each year as provided in
Employer's established vacation policy, but in no event shall such period be
shorter than that agreed to between Employer and Executive under any prior
agreement.


4.            Executive agrees that he shall use his best efforts to promote and
protect the interest of Employer, its subsidiaries and related corporations, and
to devote his full working time, attention and energy to performing the duties
of his position.


5.            In the event of the "Permanent Disability" (as defined below) of
Executive during the Term, Employer shall have the right, upon written notice to
Executive, to terminate his employment hereunder, effective upon the giving of
such notice.  Upon such termination, Employer and Executive shall be discharged
and released from any further obligations under this Agreement, except that the
obligations provided for in Section 9 hereof shall survive any such termination.
 Disability benefits, if any, due under applicable plans and programs of the
Employer shall be determined under the provisions of such plans and programs.
 For purposes of this Section 5, "Permanent Disability" means any physical or
mental disability or incapacity which permanently renders Executive incapable of
performing the services required of him by Employer.


6.            In the event of the death of Executive during the Term, the salary
to which Executive is entitled hereunder shall continue to be paid through the
end of the month in which death occurs, to the last beneficiary designated by
Executive by written notice to Employer, or, failing such designation, to his
estate.  Executive's designated beneficiary or personal representative, as the
case may be, shall accept the payments provided for in this Section 6 in full
discharge and release of Employer of and from any further obligations under this
Agreement.  Any other benefits due under applicable plans and programs of
Employer shall be determined under the provisions of such plans and programs.


7.            (a)            Employer or Executive may terminate Executive's
employment with Employer under this Agreement at any time by providing the other
party with ninety (90) days advance written notice, in which case Executive's
employment shall terminate at the end of said ninety-day period.  In the event
during the Term Employer terminates the employment of Executive for reasons
other than for Cause or the Permanent Disability or death of Executive or
Executive resigns for Good Reason (as defined below), then within 90 days of
Executive's separation from service with Employer, Employer will pay Executive a
lump sum amount equal to his monthly Base Salary times the number of months
remaining in the Term (but in no event shall Executive be paid an amount equal
to more than [fifteen (15) months] of Base Salary).  In addition, Employer shall
pay Executive any "Termination Bonuses," as defined herein, in the first
calendar quarter of the year following the performance year to which the
Termination Bonus relates.  For purposes of this Agreement, "Termination
Bonuses" shall mean amounts which would otherwise be payable to Executive during
the Term pursuant to Section 1(b) were Executive an employee of Employer,
provided that in no event will any such bonus be greater in amount than the
average amount of any such bonuses received by Executive in the two years
immediately preceding the termination of his employment with Employer, or the
amount of such bonus received by Executive in the prior year if Executive has
received only one such bonus payment.


In addition to the foregoing payments, Executive shall be entitled to coverage,
at Executive's expense, under Employer's Group Benefit Plan for medical and
dental expense coverage and prescription drugs until the end of the Term.
 Employer shall pay to Executive a lump sum payment within 90 days of
Executive's separation from service equal to the cost of such coverage through
end of the Term at the level and type in effect for Executive upon his
separation from service, plus a tax gross-up amount determined by Employer with
respect to such lump sum payment.


Notwithstanding the foregoing, if Employer terminates the employment of
Executive or Executive resigns for any reason during the first twelve months of
the Term, Executive shall not be entitled to the payments and coverage provided
under this Section 7(a), but shall instead be entitled only to the payments
provided under Section 8.


As a condition of receiving any severance payments under this Section 7(a),
Executive shall first sign a General Release of all claims, in the form attached
hereto as Attachment "A."  The General Release must be signed no later than 30
days following Executive's separation from service.


Further notwithstanding the foregoing, if Executive is a "specified employee"
(within the meaning of Section 409A of the Internal Revenue Code and the
regulations thereunder ("Section 409A") and using the methodology established by
the Company's Board of Directors or its delegate) and any payment described in
this Section 7(a) is subject to Section 409A, then any such payment that would
otherwise be made in the six months following Executive's separation from
service shall be made upon the six-month anniversary of such separation from
service.  For purposes of this Section 7(a), "separation from service" shall
mean a separation from service, within the meaning of Section 409A, with
Employer and all other entities treated as a single employer with Employer under
Section 409A. If the 30 day period for signing the General Release required
under this Section 7(a) begins in one calendar year and ends in another, then
any severance payments under this Section 7(a) that are subject to Section 409A
shall be made in the later calendar year.


(b) Executive shall be required to mitigate the amount of any payment provided
for pursuant to Section 7(a) by seeking other comparable employment within a
reasonable commuting distance of his home, taking into account the provisions of
Section 9 of this Agreement.  Anything in this Agreement to the contrary
notwithstanding, in the event that Executive provides services for pay to anyone
other than Employer or any of its affiliates or subsidiaries from the date
Executive's employment hereunder is terminated  and during such period as
Executive is receiving Termination Bonuses pursuant to Section 7(a), the
Termination Bonuses to be paid to Executive during such period pursuant to this
Agreement shall be reduced by the amounts of salary, bonus or other cash
compensation earned by Executive during such period as a result of Executive's
performing such services.


(c)            For purposes of this Agreement:


(i)            "Cause" shall be limited to the following:


(A)  Executive shall have failed to perform any of his material obligations as
set forth herein, provided that Employer has advised Executive of such failure
and given Executive a reasonable period of time to cure such failure and
Executive has failed to do so; or


(B) Executive shall commit acts constituting (i) a felony involving moral
turpitude materially adversely reflecting on the Employer or (ii) fraud or theft
against Employer.


(ii)            "Good Reason" shall mean termination at the election of
Executive based on any of the following that occur without the written consent
of Executive:


(A)  The assignment to Executive of any duties substantially inconsistent with
his status as President & Chief Executive Officer of Employer or a substantial
adverse alteration in the nature or status of his responsibilities pursuant to
this Agreement, except in connection with the termination of his employment for
Cause, or normal retirement, death, or by Executive other than for Good Reason;


(B)  A reduction of Executive's fringe or retirement benefits that is not
applied by Employer to executives generally or a reduction by Employer in
Executive's Base Salary;


(C)  The merger or consolidation of Employer into or with any other entity, or
the sale of all or substantially all of the assets of Employer to an
unaffiliated entity unless the entity which survives such merger or to whom such
assets are transferred shall assume and agree to perform the obligations of
Employer hereunder pursuant to an instrument reasonably acceptable to Executive;
or


(D)  Separation of Executive's office location from the principal corporate
office of Employer or relocation outside the contiguous United States.


8.            Employer shall have the right to terminate this Agreement
immediately with no further liability under its terms if Executive terminates
his employment without Good Reason, or if Executive is discharged by Employer
for Cause.  In such event, Executive shall be entitled only to receive his
earned Base Salary through the date of termination and to receive any bonus
payment to which he may be entitled pursuant to Section 1(a).  It is agreed that
the provisions of Section 9 shall survive any such termination of this
Agreement.


9.            (a) Executive agrees that during the term of his employment
hereunder and during the further period of two (2) years after the termination
of such employment for whatever reason, Executive shall not, without the prior
written approval of Employer, directly or indirectly through any other person,
firm or corporation, (i) engage or participate in or become employed by or
render advisory or other services to or for any person, firm or corporation, or
in connection with any business enterprise, which is, directly or indirectly, in
competition with any of the business operations or activities of Employer, or
(ii) solicit, raid, entice or induce any such person who on the date of
termination of employment of Executive is, or within the last six (6) months of
Executive's employment by Employer was, an employee of Employer, to become
employed by any person, firm or corporation which is, directly or indirectly, in
competition with any of the business operations or activities of Employer, and
Executive shall not approach any such employee or former employee for such
purpose or authorize or knowingly approve the taking of such actions by any
other person.  The foregoing restrictions shall apply to the geographical areas
where Employer does business and/or did business during the term of Executive's
employment and all places where, at the date of termination of employment of
Executive, Employer had plans or reasonable expectations to do business;
provided that if any Court construes any portion of this provision or clause of
this Agreement, or any portion thereof, to be illegal, void or unenforceable
because of the duration of such provision or the area or matter covered thereby,
such Court shall reduce the duration, area, or matter of such provision and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.


(b) Recognizing that the knowledge, information and relationship with customers,
suppliers, and agents, and the knowledge of Employer's and its subsidiary
companies' business methods, systems, plans and policies which Executive shall
hereafter establish, receive or obtain as an employee of Employer or its
subsidiary companies, are valuable and unique assets of the respective
businesses of Employer and its subsidiary companies, Executive agrees that,
during and after the term of his employment hereunder, he shall not (otherwise
than pursuant to his duties hereunder) disclose, without the prior written
approval of Employer, any such knowledge or information pertaining to Employer
or any of its subsidiary companies, their business, personnel or policies, to
any person, firm, corporation or other entity, for any reason or purpose
whatsoever.  The provisions of this Section 9(b) shall not apply to information
which is or shall become generally known to the public or the trade (other than
by reason of Executive's breach of his obligations hereunder), information which
is or shall become available in trade or other publications, and information
which Executive is required to disclose by law or an order of a court of
competent jurisdiction.  If Executive is required by law or a court order to
disclose such information, he shall notify Employer of such requirement and
provide Employer an opportunity (if Employer so elects) to contest such law or
court order.


(c)  Executive agrees that any incentive compensation (including bonuses, stock
options, and other forms of incentive compensation) paid to Executive by
Employer, whether pursuant to this Agreement or otherwise, shall be subject to
the repayment requirements of Employer's Policy for Recoupment of Incentive
Compensation, as in effect from time to time ("Recoupment Policy"), and/or the
Dodd-Frank Wall Street Reform and Consumer Protection Act ("Dodd-Frank Act").
 Executive further agrees that this Agreement may be amended to the extent
required by the Recoupment Policy or under the Dodd-Frank Act to provide for
such repayment.


10.            Executive agrees that Employer shall withhold from any and all
payments required to be made to Executive pursuant to this Agreement, all
federal, state, local and/or other taxes which Employer determines are required
to be withheld in accordance with applicable statutes and/or regulations from
time to time in effect.  Executive and Employer intend that this Agreement shall
comply with Section 409A to the extent any payments hereunder are subject to
Section 409A.  In the event that any amount payable under this Agreement becomes
subject to the additional 20% tax under Section 409A as a result of Employer's
failure to pay such amount at the time specified under this Agreement, Employer
shall indemnify Executive for any additional tax incurred by Executive as a
result of such failure, and Employer shall pay Executive a tax gross-up amount
with respect to such indemnification (determined applying the highest marginal
federal income tax rate and the state income tax rate applicable to Executive).
Such amounts shall be paid no later than the calendar year following the year in
which Executive incurs the applicable taxes.


11.            Executive shall not during the Term or at any time thereafter
engage in any conduct, or make any statements or representations, that
disparage, demean, or impugn the Company or its subsidiaries or affiliates, or
any of their respective directors, officers, employees or consultants, including
without limitation any statements impugning the personal or professional
character of any such director, officer, employee or consultant.  Company shall
not authorize any conduct, or any statements or representations, that disparage,
demean, or impugn Executive, including without limitation any statements
impugning the personal or professional character of Executive.


12.            This Agreement shall be construed under the laws of the State of
New York.


13.            This Agreement supersedes all prior negotiations and
understandings of any kind with respect to the subject matter hereof and
contains all of the terms and provision of agreement between the parties hereto
with respect to the subject matter hereof.  Any representation, promise or
condition, whether written or oral, not specifically incorporated herein, shall
be of no binding effect upon the parties.


14.            (a) If any portion of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, that portion only shall be
deemed deleted as though it had never been included herein but the remainder of
this Agreement shall remain in full force and effect.


(b) Executive acknowledges and agrees that Employer's remedies at law for a
breach or threatened breach of any of the provisions of Section 9 would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law,
Employer, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.


(c) This Agreement shall not be assignable by Executive.


15.            No modification, termination or waiver of any provision of this
Agreement shall be valid unless it is in writing and signed by both parties
hereto.


16.            Employer represents that it has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations under this
Agreement, and that this Agreement is enforceable against it in accordance with
its terms.








MINERALS TECHNOLOGIES INC.




By:
/s/ Joseph C. Muscari
 
Joseph C. Muscari
 
 
Chairman and CEO
 
February 4, 2013



Agreed to:


By:
/s/ Robert S. Wetherbee
 
Robert S. Wetherbee
 
February 4, 2013










